Title: To George Washington from Alexander Hamilton, 21 June 1790
From: Hamilton, Alexander
To: Washington, George



Treasury Department [New York] June 21st 1790.

The Secretary of the Treasury has the honor respectfully to submit to the President of the United states, for his approbation, the enclosed contract for timber, boards, Nails and workmanship, for a Beacon to be placed near the Light-house on Sandy-hook; the terms of which, he begs leave to observe, are, in his opinion favourable to the U. States.
